              Case 3:20-cv-04710-AGT Document 2 Filed 07/14/20 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                               UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                        OAKLAND DIVISION
10

11 STRIKE 3 HOLDINGS, LLC,                                  Case Number:
12                         Plaintiff,                       CERTIFICATE OF INTERESTED
                                                            ENTITIES OR PERSONS
13 vs.

14 JOHN DOE subscriber assigned IP address
   76.103.236.62,
15
                     Defendant.
16

17

18          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

19 associations of persons, firms, partnerships, corporations or other entities (i) have a financial

20 interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a non-

21 financial interest in that subject matter or in a party that could be substantially affected by the

22 outcome of this proceeding:

23          (1) Strike 3 Holdings, LLC - Plaintiff; financial interest;

24          (2) General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings, LLC.; financial

25              interest; and

26

27

28
                                                        1

                                   Certificate of Interested Entities or Persons
      Case 3:20-cv-04710-AGT Document 2 Filed 07/14/20 Page 2 of 2



 1   (3) John Doe - Defendant; financial interest.
 2   DATED this 14th day of July, 2020.
 3                                          Law Offices of Lincoln Bandlow, P.C.
 4                                          s/ Lincoln D. Bandlow
                                            Lincoln D. Bandlow
 5                                          Attorneys for Plaintiff
                                            Strike 3 Holdings, LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2

                          Certificate of Interested Entities or Persons
